ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on November 23, 1971 (254 So.2d 572) reversing the final decree of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed *426September 20, 1972 (267 So.2d 73) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause with instructions to affirm the decision of the circuit court.
Now, Therefore, It is Ordered that the mandate of this court heretofore issued in this cause on December 9, 1971 is withdrawn, the opinion and judgment of this court filed November 23, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final decree of the circuit court appealed from herein is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).